Texas Department of Family
                                                                            and Protective




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 29, 2015

                                       No. 04-14-00922-CV

                                       John E. RODARTE,
                                            Appellant

                                                 v.

          TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICE,
                                Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-12625
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
       The trial court clerk has filed a notification of late clerk’s record, requesting an extension
to May 14, 2015. We GRANT the request and ORDER the trial court clerk to file the clerk’s
record on or before May 14, 2015.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court